DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 40-55, drawn to an additive feeder system (apparatus).
Group II, claim(s) 56-59, drawn to a method.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an additive feeder system for use in a manufacturing forming machine, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fintel (US 4,848,915).  Fintel discloses an additive feeder system (Col. 2 ll.23 -27) for use in a manufacturing forming machine (Col. 2 ll. 26-31) the additive feeder system comprising:
 a feeder control unit; a feeder supply mechanism, one or more feed lines from the feeder supply mechanism and a feeder dosage control.

During a telephone conversation with Mr. Dan Swirsky, AlphaPatent Associates Ltd. on May 4, 2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 40-55.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 56-59 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "155" in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A “feeder control unit” in Claims 40 and 55
A “feeder supply mechanism” in Claims 40 and 55.
A “feeder dosage control mechanism” in Claims 40 and 55.
A “motor driven extrusion unit” in Claim 40.
A “cutter unit” in Claims 43-46
A “supply unit” in Claims 40 and 55 
A “processing unit” in Claims 47-49
A “dye injection head” in Claim 51 – See 35 U.S.C. § 112(a) rejection below.
A “motor driven mixing unit” in Claim 55 – See 35 U.S.C. § 112(a) rejection below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
1) The “feeder control unit” is disclosed in the specification (see PGPub 2020/0398467) at paragraph [0060] (comprising a processing unit, a controller, a user interface and, optionally a display module …).
2) The “feeder supply mechanism” is disclosed in the specification (see PGPub 2020/0398467) at paragraph [0027] (comprising one or more feed-line sets operable to provide one or more feed lines).
3) The “feeder dosage control mechanism” is disclosed in the specification (see PGPub 2020/0398467) at paragraphs [0017] [0027] (comprises a cutter unit and one or more cutter motors).
4) The “motor driven extrusion unit” is disclosed in the specification (see PGPub 2020/0398467) at paragraph [0054] (include a rotating screw or a piston operated with an associated cylinder or a barrel). Note that this is from prior art – see Fig. 1 motor driven extrusion unit – 140) but this is described in paragraph [0055] as …”from an injection molding machine ….shown by way of an example to a family of manufacturing forming machine, associated with the current disclosure”).
5) The “cutter unit” is disclosed in the specification (see PGPub 2020/0398467) at paragraph [0090] (See Fig. 6A cutter unit – 600A, includes two cutter blades, each comprising cutting grooves leading the feed-lines of the feeder supply mechanism to reach the cutting edge of the cutter blade).
6) The “supply unit” is disclosed in the specification (see PGPub 2020/0398467) at paragraphs [0015] [0061] (Fig. 2 supply unit – 254, supply unit …may be wound and provided in a form such as a drum unit, a roller unit, a pulley, a spool, a reel or a storage container unit).
7) The “processing unit ” is disclosed in the specification (see PGPub 2020/0398467) at paragraph {0077] (Fig. 3B a processing unit (or PC) – personal computer – 372 interacting with controller – 374).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 and 55 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification (see PGPub 2020/0398467) discloses a batch-blender machine comprising a motor driven mixing unit operable to mix the raw material homogenously (paragraph [0025]) and discloses that at least one supply unit of said one or more feed-lines comprises a dye injection head configured and operable to deliver a liquid additive (paragraph [0015]) but no structural description of the motor driven mixing unit nor the dye injection head is provided from the specification.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 45, 51-52 and 55  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 45 recites the limitation " said raw material granules" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 45 recites the limitation “said additive material is cut by the cutter unit at a size such that it may not fall within the raw material granules.” The phrase “…such that it may not fall…” is exemplary language and considered indefinite. See MPEP §2173.05(d).
	Claim 52 recites the limitation "said raw material gray level parameter" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

1.	Regarding Claim 51, 2nd line: 
	Claim limitation “dye injection head” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim (paragraph [0015]) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

2.	Regarding Claim 55, 2nd line:
	Claim limitation “a motor driven mixing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function: The disclosure is devoid of any structure that performs the function in the claim (paragraph [0025]) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 40-46, 50 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fintel (US 5,439,623) from IDS dated 09/27/2020 in view of Eauclaire (US 3,892,390).
Regarding Claim 40, Fintel discloses an additive feeder system (Fig. 1, Col. 1 ll. 7-10; Col. 3 ll.11-13 …controlling the introduction of additives into an extruder  thermoplastic polymer – 20 is fed from a polymer supply …into hopper – 22 which feeds extruder) for use in a manufacturing forming machine (Col. 1 ll. 8-10; Col. 2 ll. 60-64  …for the manufacture of thermoplastic shaped articles…).
said manufacturing forming machine comprising: at least one melting mechanism operable to convert a raw material into a melted material (Col. 1 ll. 65-68 …pellets are then fed to the extruder, wherein they are mixed with the molten thermoplastic polymer.), said melting mechanism comprising at least one hopper operable to receive said raw material (Fig. 1 Col. 3 ll. 11-13…polymer – 20 is fed from a polymer supply (not shown) into hopper – 22 which feeds extruder – 24 and at least one heater operable to melt said raw material (Col. 1 ll. 67-68:Col. 3 ll. 13-16 …mixed with the molten thermoplastic polymer…pellets of additives …co-mixed and co-melted with the thermoplastic polymer and extruded… - implies that the raw materials are heated to become molten); 
said additive feeder system operable to generate an additive material to provide desired product characteristics (Col. 2 l. 64- Col. 3 l. 6), said additive feeder system comprising: 
a feeder control unit  operable to control the additive feeder system (Fig.2 Col. 3 ll. 30-33 strand …fed through feed rolls – 42 which are driven by a servo motor – 44 having a primary encoder (not shown) controlled by computer system – 46); 
a feeder supply mechanism (Fig.2 Col. 3 ll. 20- 26 strand – 10 is first fed to dancer rolls – 38) operable to provide one or more feed-lines (Fig.2 strands…at point – 40) from at least one supply unit (Figs. 1, 2 Col. 3 ll.7-10 additive strand – 10 is fed from strand supply – 12); 
a feeder dosage control mechanism (Fig. 2 Col. 3 ll. 7-10, 26-35 cutter – 14 pelletizes the strands… fed through feed rolls – 42 and sensor rolls – 48 which have a secondary optical encoder – 50 with a servo motor – 44)  operable to administer the additive material at a desired dosage (Col. 5 ll. 40-45 additive feed rate) – See Figure 2 below for locations – and 
wherein said additive feeder system is operable to provide a specific dosage of said additive material in real-time for mixing with the raw material to achieve the desired product characteristics (Fig.1 Col. 4 l. 67- Col. 5 l. 2 …movement and position of feed roll – 42 is continuously fed back by encoder counts to the local computer and the speed of servo motor- 44 is adjusted accordingly…); and 
wherein the additive material is generated from one or more feed-lines fed by the feeder supply mechanism into the feeder dosage control mechanism, (Fig. 2 Col. 3 ll. 24-32 strand – 10 is first fed to dancer rolls – 38…then fed through sensor rolls – 48)  

[AltContent: textbox (Feeder Control Unit)][AltContent: textbox (Feeder supply mechanism)][AltContent: textbox (Feeder dosage control mechanism)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image1.png
    859
    553
    media_image1.png
    Greyscale





However, while Fintel discloses that the additive feeder system is connected between the hopper and the motor driven extrusion unit of manufacturing forming machine as evidenced by Fig.1 (Col.3 ll. 11-13 hopper – 22 which feeds extruder – 24) which must be associated with the extruder – 24), Fintel does not explicitly disclose that the extruder has a motor-driven extrusion unit. 
Eauclaire discloses an apparatus of putting in additives including colorants through a feed hopper of a screw extruder in the process of making colored extruded thermoplastic products (Col. 1 ll. 12-17). This extruder has a motor-driven extrusion unit (Figs. 1, 2 Col. 3 ll. 41-44 …extruder – 10 has a screw feed mechanism – 11 driven by an electric motor drive – 12 or any other suitable motor drive such as a hydraulic motor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fintel with Eauclaire such that the manufacturing forming machine comprises a motor driven extrusion unit. This would be advantageous because the screw extruded or otherwise handled material resulting is uniformly blended with the additive material and problems of additive tube clogging are avoided. This is particularly important in the case when plastics, especially thermoplastics, are being handled (Col. 2 ll. 5-10).

Regarding Claim 41, the combination of Fintel and Eauclaire disclose all the limitations of Claim 40 and Fintel further discloses that the feeder supply mechanism is operable to feed the one or more feed-lines from one or more feed-sets (Fig. 2 Col. 3 ll. 18-19 filaments – 34 which are then wound onto a package – 36), each of said feed-sets configured to provide one or more feed-lines (Fig. 2 Col. 3 ll. 39-43 plurality of strands …may be fed into a single cutter…).

Regarding Claim 42, the combination of Fintel and Eauclaire disclose all the limitations of Claim 40 and Eauclaire further discloses that the feeder dosage control mechanism comprises at least one system operable to drive said additive feeder system selected from a group consisting of an electric system, a pneumatic system and a hydraulic system (Figs. 1,2 Col. 3 ll. 41-44 electric or hydraulic).

 Regarding Claims 43 and 45, the combination of Fintel and Eauclaire disclose all the limitations of Claim 40 and
 As to Claim 43 Fintel further discloses that the feeder dosage control mechanism comprises a cutter unit (Fig.2 Col. 3 ll. 10-11  cutter – 14) operable to cut said one or more feed-lines in a desired length (Col. 3 l. 55 desired pellet length see also claims 3 and 4).
As to Claim 45, while Fintel teaches that the cutter unit is capable to cut the said one or more feed-lines at a size such that it may not fall within the raw material granules (Col. 2 ll. 18-20 desired pellet length), however, the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.

Regarding Claim 44,  the combination of Fintel and Eauclaire disclose all the limitations of Claim 43  and Fintel further disclose a cutter unit is operable to cut the one or more feed-lines into a throat  (Fig. 2 Col. 3 ll. 44-45 pellets – 52 emerge from the cutter and are fed to the extruder) attached to the extruder at a rate controllable by the feeder control unit (Col. 5 l. 41 additive feed rate) while Eauclaire discloses that the extruder has a motor driven extrusion unit ((Figs. 1, 2 Col. 3 ll. 41-44 …extruder – 10 has a screw feed mechanism – 11 driven by an electric motor drive – 12 or any other suitable motor drive such as a hydraulic motor).

Regarding Claim 46,  the combination of Fintel and Eauclaire disclose all the limitations of Claim 40  and, however, neither Fintel or Eauclaire disclose that the additive material is cut by the cutter unit at a weight of about 0.005 grams to 0.01 grams.
However, Fintel teaches controlling and varying additive granule/pellet weight as an important parameter (Col 1 ll. 51-58; Col. 5 ll. 48-52 object of invention is to control feeding of additives – to avoid the cutting of light weight “fines” rather than pellets…every additive pellet….substantially the same size..).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the cutter unit to cut the additive material at a weight of about 0.005 grams to 0.01 grams, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art 
One would have been motivated to use this range of additive material weight such that the granules/pellets are easy to gravity feed into the extruder and to avoid unacceptable non-uniformity (Col. 1 ll. 52-58)	

Regarding Claim 50,  the combination of Fintel and Eauclaire disclose all the limitations of Claim 40 and Fintel further discloses that one or more feed-lines comprises flexible characteristics (Fig. 2 Col. 3 ll. 24-26 tension on strand – 10 to approximately 0 grams at point – 40) such that the one or more feed-lines are capable of being wound in a pre-configured dimension (Fig.2 Col.3 ll. 16-19 filaments – 34 which are then wound onto a package – 36).

Regarding Claim 54,  the combination of Fintel and Eauclaire disclose all the limitations of Claim 40 and Fintel further discloses that the additive feeder system comprise  a data collector module (Fig.3 Col. 3 ll. 49-50 supervisory computer maintains a database…) operable to collect operational data (Fig. 3 Col. 3 ll. 50-61 color recipes)., enable learning and further fine tune input parameters (Fig.3 Col. 3 ll. 62-67 computer….calculates …required feed rate for each strand needed to make that particular color.).

2.	Claims 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fintel (US 5,439,623) from IDS dated 09/27/2020 and Eauclaire (US 3,892,390) as applied to Claim 40 above, and further in view of Mortazavi (US 2008/0063869) from IDS dated 09/27/2020.
Regarding Claims 47-49, the combination of Fintel and Eauclaire disclose all the limitations of Claim 40 and Fintel discloses a processing unit operable to execute a software application (Fig. 3 Col. 3 ll. 46-60) but does not disclose that this comprises a computerized user interface. 
Mortazavi an additive feeder system (Fig. 2 paragraphs [0039] [0043] compounding molding system – 100…feed rate of the materials – 108, 110 through the hoppers – 118, 120) and, moreover, that it comprises a processing unit operable to execute a software application (Fig. 6 paragraph [0051] Central Processing Unit (CPU) – 46  is used to execute the instructions – 406) , said software application comprising a computerized user interface (Fig. 6 paragraph [0051] …display – 464 (such as a flat panel display screen, etc.) ….as a human-machine interface…interfaced to the controller – 400 via an interface module -458 …keyboard and/or mouse – 466 (operator control equipment))
 operable to receive and send control commands (Fig. 6 paragraphs [0053] [0054]…operation – 484 includes directing the controller- 400 to control the compounding molding system – 100, 200 300…includes directing the controller – 400 to determine whether to stop or to temporarily suspend operation – 480). 
As to Claim 48, Mortazavi further discloses that its processing unit is operable to interface with a mobile device via said computerized user interface (Fig. 6 paragraph [0051] …network-transmittable signal – 410 includes a carrier signal – 412 modulatable to carry the instructions – 406). 
As to Claim 49, Mortazavi further discloses that its processing unit is operable to interface with  a remote server machine via the said computerized user interface (Fig. 6 paragraph [0051] network-transmittable signal – 410 is transmitted via network….such as the Internet, etc.) and the network is interfaceable with the controller – 400) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fintel and Eauclaire to incorporate Mortazavi whereby an additive feeder system with a feeder control unit having a processing unit operable to execute a software application further comprises a computerized user interface to receive and send control commands,
 as well as that the processing unit is operable to interface with a mobile device and a remote server machine via the said computerized user interface. 
This is advantageous because the programable controller with programmed instructions can execute differing composition of materials (paragraphs [0027] [0052]) 	as well as providing control based and/or data-type information between systems (paragraph [0050]) or to other systems to maintain a database which are data records pertaining to the operational parameters of the systems (paragraph [0051]).

3.	Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fintel (US 5,439,623) from IDS dated 09/27/2020 and Eauclaire (US 3,892,390) as applied to Claim 40 above, and further in view of Tsukahara (US 5,116,547).
Regarding Claim 51, the combination of Fintel and Eauclaire disclose all the limitations of Claim 40 and while both Fintel and Eauclaire mention that additive materials include dyes (Fintel - Col. 2 l. 58; Eauclaire – Col. 3 l. 11, Col. 5 l. 46), they are silent as to a supply unit comprising a dye injection head configured to deliver a liquid additive
Tsukahara teaches a method of coloring a polycarbonate plastic which is colored in an extruder or in an injection molding machine (Col. 3 ll. 23-30) whereby at least one supply unit of said one or more feed-lines comprises a dye injection head configured and operable to deliver a liquid additive (Col. 4 ll. 2-14 dye …is dispersed …liquid coloring agent dispersion is thus prepared …and added to the pellets of the polycarbonate resin…by means of a pump…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fintel and Eauclaire to incorporate Tsukahara whereby an additive feeder system with a supply unit of one or more feed-lines would also comprise a dye injection head. One would consider this advantageous because a liquid coloring agent can then be fed at a controlled rate (Col. 4 ll.10-14). 

4.	Claims 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fintel (US 5,439,623) from IDS dated 09/27/2020 and Eauclaire (US 3,892,390) as applied to Claim 40 above, and further in view of Fintel (US 4,919,872)
Regarding Claims 52 and 53, the combination of Fintel ‘623 and Eauclaire disclose all the limitations of Claim 40 and while Fintel ‘623 discloses that the  feeder control unit comprises  a controller (Fig. 2 Col. 3 ll. 30-32 feed rolls – 42 driven by a servo motor – 44 having a primary encoder….controlled by computer system – 46) operable to communicate commands comprising at least one control signal (Col. 3 ll. 38-40 …local computer specifies motor stop and start times, acceleration, speed and strand positions.), and while Fintel ‘623 further discloses that the computer maintains a database of color recipes including a “pigment strength factor”,  however, Fintel ‘623 and Eauclaire are silent as to the feeder control unit operable to receive a colored image representing a raw material gray level parameter.
Fintel ‘872 discloses a process for an additive feeder system with a feeder control unit operable to control it (abstract) continuous strands of color concentrate are metered into the feed zone of a screw-melter polymer extruder where they are cut into pellets…) and, moreover, this feeder control is capable to receive a colored image (Fig. 2 Col. 3 l. 68 – Col. 4 l. 12 if color monitor – 68 indicates above limit amount of color concentrate controller – 66 …signaled to decrease meter roll speed – 40, 42…conversely, …indicates a low amount of color concentrate, then controller – 66 can be signaled to increase the speed of rolls – 40, 42) and, as to Claim 53,  representing a final product color parameter (Col 4. Ll. 10 -12 a product having excellent color uniformity).
However, as to Claim 52, Fintel ‘872 is silent as to the colored image representing a raw material gray level parameter.
However, it would have been obvious to one with ordinary skill in the art to have applied a known technique to a known device ready for improvement to produce predictable results (MPEP§ 2143  I D) where the technique of measuring a gray level parameter is well known in the art. As evidence of this, see Mark S. Nixon & Alberto S. Aguado; Feature Extraction & Image Process for Computer Vision (Third edition) 2012 Chapter 13 – Appendix 4: 13.1 Color Images p. 542. – where gray level in a colored image is obtained by using a single value per pixel which, is a measure of intensity or brightness. It would have been obvious to one with ordinary skill in the art to include this gray level parameter in a color image representation because all base colors have a contribution to the brightness of a color and this can be changed by modifying any component (13.3.3.4 CIE XYZ color model p. 553).

5. 	Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickel (US 2003/0168758) from IDS dated 09/27/2020 in view of Fintel (US 5,439,623) from IDS dated 09/27/2020 and further in view of  Eauclaire (US 3,892,390) .
Regarding Claim 55, Bickel discloses an additive feeder system (paragraph [0010] plastic processing machine can be of a conventional type having a resin feeder portion…) for use with a batch-blender machine (Fig.1 abstract paragraph [0015] plastic color blender – 3 …includes color additives – 9 which can be fed into the plastic processing machine – 6) comprising at least one hopper operable to receive a raw material (Fig. 1 paragraph [0015] via a feeder portion – 11, which can be…a hopper), a motor driven mixing unit (Fig. 1 paragraph [0020] mixer – 36 is positioned intermediate the color additives – 9 and the plasticizing portion – 29 of the plastic processing machine – 6 which can be a dynamic mixer implying a motor driven one)
 operable to mix the raw material homogenously (paragraph [0020] this additional mixing can be utilized to assure homogeneity of the color additive – 9 before mixing with the base resin material – 10) and 
a discharge unit operable to discharge the mixed material (Fig.1 paragraph [0015] plastic color blender – 3 has a color checking device – 16 positioned at discharge portion – 24).
However, while Bickel discloses an additive feeder system  operable to generate an additive material to provide desired product characteristics (Fig. 1 paragraph [0016] controller – 15 can cause the metering pumps- 12 to dispense the color additive – 9 in correct proportions to give the desired color), it does not disclose that this additive feeder system comprises a distinguishable feeder control unit, feeder supply mechanism and a feeder dosage control mechanism. See Figure 1 below.



		
    PNG
    media_image2.png
    523
    669
    media_image2.png
    Greyscale

Fintel discloses an additive feeder system (Fig. 1, Col. 1 ll. 7-10; Col. 3 ll.11-13 …controlling the introduction of additives into an extruder  thermoplastic polymer – 20 is fed from a polymer supply …into hopper – 22 which feeds extruder) 
said additive feeder system operable to generate an additive material to provide desired product characteristics (Col. 2 l. 64- Col. 3 l. 6) , said additive feeder system comprising: 
a feeder control unit  operable to control the additive feeder system (Fig.2 Col. 3 ll. 30-33 strand …fed through feed rolls – 42 which are driven by a servo motor – 44 having a primary encoder (not shown) controlled by computer system – 46); 
a feeder supply mechanism (Fig.2 Col. 3 ll. 20- 26 strand – 10 is first fed to dancer rolls – 38) operable to provide one or more feed-lines (Fig.2 strands…at point – 40) from at least one supply unit (Figs. 1, 2 Col. 3 ll.7-10 additive strand – 10 is fed from strand supply – 12); 
a feeder dosage control mechanism (Fig. 2 Col. 3 ll. 7-10, 26-35 cutter – 14 pelletizes the strands… fed through feed rolls – 42 and sensor rolls – 48 which have a secondary optical encoder – 50 with a servo motor – 44)  operable to administer the additive material at a desired dosage (Col. 5 ll. 40-45 additive feed rate) – See Figure 2 above for locations under the Claim 40 rejection – and 
wherein said additive feeder system is operable to provide a specific dosage of said additive material in real-time for mixing with the raw material to achieve the desired product characteristics (Fig.1 Col. 4 l. 67- Col. 5 l. 2 …movement and position of feed roll – 42 is continuously fed back by encoder counts to the local computer and the speed of servo motor- 44 is adjusted accordingly…); and 
wherein the additive material is generated from one or more feed-lines fed by the feeder supply mechanism into the feeder dosage control mechanism, (Fig. 2 Col. 3 ll. 24-32 Strand – 10 is first fed to dancer rolls – 38…then fed through sensor rolls – 48) .
However, while Fintel discloses that the additive feeder system is connected between the hopper and the motor driven extrusion unit of manufacturing forming machine as evidenced by Fig.1 (Col.3 ll. 11-13 hopper – 22 which feeds extruder – 24) which must be associated with the extruder – 24), Fintel does not explicitly disclose that the extruder has a motor-driven extrusion unit. 
Eauclaire discloses an apparatus of putting in additives including colorants through a feed hopper of a screw extruder in the process of making colored extruded thermoplastic products (Col. 1 ll. 12-17). This extruder has a motor-driven extrusion unit (Figs. 1, 2 Col. 3 ll. 41-44 …extruder – 10 has a screw feed mechanism – 11 driven by an electric motor drive – 12 or any other suitable motor drive such as a hydraulic motor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fintel/Bickel combination with Eauclaire such that the manufacturing forming machine comprises a motor driven extrusion unit. This would be advantageous because the screw extruded or otherwise handled material resulting is uniformly blended with the additive material and problems of additive tube clogging are avoided. This is particularly important in the case when plastics, especially thermoplastics, are being handled (Col. 2 ll. 5-10).
	 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748